NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TWYLA LaWANNA SHARON                            No. 16-15038
BOATLEY,
                                                D.C. No. 2:15-cv-02148-DLR
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

ARIZONA DEPARTMENT OF
ECONOMIC SECURITY, Department of
Child Safety,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Twyla LaWanna Sharon Boatley appeals pro se from the district court’s

judgment dismissing her action alleging a claim under 42 U.S.C. § 671(a)(15). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Noel v. Hall, 341

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1148, 1154 (9th Cir. 2003) (dismissal under the Rooker-Feldman doctrine);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Boatley’s claim under § 671(a)(15)

because “42 U.S.C. § 671(a)(15) neither confers an enforceable private right on its

beneficiaries nor creates an implied cause of action on their behalf.” Suter v. Artist

M., 503 U.S. 347, 364 (1992).

      The district court properly dismissed Boatley’s challenge to the actions of

the Arizona “Superior Court Juvenile Court” for lack of subject matter jurisdiction

under the Rooker-Feldman doctrine because her challenge constituted a forbidden

“de facto appeal” of a prior, final state court judgment. See Noel, 341 F.3d at 1163

(“It is a forbidden de facto appeal under Rooker-Feldman when the plaintiff in

federal district court complains of a legal wrong allegedly committed by the state

court, and seeks relief from the judgment of that court.”).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-15038